Order unanimously affirmed, with costs. Memorandum: Special Term correctly denied the motion insofar as plaintiffs sought to discover material prepared by defendant in defense of litigation. Plaintiffs, of course, may examine defendant before ’trial to ascertain what tests defendant performed on the fire extinguisher, whether the extinguisher was altered in any way in, the course thereof, and, if so, in what manner. If it then appears that the condition of the extinguisher at the time plaintiffs delivered it to defendant after the fire cannot be duplicated, plaintiffs may reapply for discovery, in accordance with the determination at Special Term. (Appeal from part of order of Chautauqua Special Term directing defendant to furnish technical information.)" Present. — Marsh, P. J., Cardamone, Mahoney, Del Vecchio and Witmer, JJ.